DETAILED ACTION
This office action is in response to amendments to application 15/574,634, filed on 03/19/2021.
Claims 1-3, 5-6, 8-10, 12-13, and 15-19 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 03/19/2021, have been entered.
Regarding rejections of claims 1-3, 5-6, 8-10, 12-13, and 15-17 under 35 U.S.C. 103, the rejections are withdrawn due to amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 8:
“the predetermined condition being based on one of a (i) steering angle of the vehicle and (ii) [[the ]]yaw rate of the vehicle”
Authorization for this examiner’s amendment was given in an interview with Ryan Smith on 04/20/2021.
Allowable Subject Matter
	Claims 1-3, 5-6, 8-10, 12-13, and 15-19 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Kerber et al. (US 20170066422), hereinafter Kerber. Kerber discloses a method for setting a slip threshold for a vehicle movement dynamics control device of a motor vehicle is provided.  The method includes defining a slip threshold starting from which the vehicle movement dynamics control device is activated in order to reduce slip, and determining wheel-specific minimum slip values for the wheels of the motor vehicle, which slip values are derived from the respective wheel-specific slip signals.  The method also includes detecting a geometric slip by correlating all the determined wheel-specific minimum slip values with one another, and evaluating the wheel-specific minimum slip values that are correlated with one another.  The method also includes raising the slip threshold in the event of geometric slip being detected.  The present disclosure also relates to a vehicle movement dynamics control device.
	Kerber, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious vehicle control apparatus comprising a vehicle body speed deriving portion which derives a vehicle body speed of a vehicle; a wheel speed difference deriving portion which derives a wheel speed difference that is a deviation between a maximum wheel speed and a minimum wheel speed among each wheel speed of wheels of the vehicle; a drive amount request deriving portion which derives a drive amount request to a drive source of the vehicle; a torque suppressing device which suppresses torque of a drive wheel among the wheels of the vehicle; a traction control portion which controls the torque suppressing device to suppress an acceleration slip of the drive wheel based on a target slip ratio that is a target value of a slip ratio that is an acceleration slip ratio of the drive wheel relative to the vehicle body speed; and a target slip ratio setting portion which sets the target slip ratio based on the wheel speed difference or a combination of the wheel speed difference and at least one of 
	Claim 8 is analogous to claim 1 and allowable for analogous reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 1
“a vehicle body speed deriving portion which derives a body speed of a vehicle”. Examiner interprets support for this limitation to be found in Fig. 1 and P. [0020] “The vehicle control apparatus 20 includes…a vehicle body speed deriving portion 23”. Examiner interprets the vehicle control apparatus to be an ECU as is known in the art and a vehicle body speed deriving portion to be a programmed function of the ECU.
“a wheel speed difference deriving portion which derives a wheel speed difference that is a deviation between a maximum wheel speed and a minimum wheel speed among each wheel speed of wheels of the vehicle”. Examiner interprets support for this limitation to be found in Fig. 1 and P. [0020]: “The vehicle control apparatus 20 includes…a wheel speed difference deriving portion 28”. Examiner interprets the vehicle control apparatus to be an ECU as is known in the art and a wheel speed difference deriving portion to be a programmed function of the ECU.
“a request drive amount deriving portion which derives a request drive amount to a drive source of the vehicle”. Examiner interprets support for this limitation to be 
“a traction control portion which controls the torque suppressing device to suppress an acceleration slip of the drive wheel”. Examiner interprets support for this limitation to be found in Fig. 1 and P. [0020]: “The vehicle control apparatus 20 includes…a traction control portion 31”. Examiner interprets the vehicle control apparatus to be an ECU as is known in the art and a traction control portion to be a programmed function of the ECU.
“a target slip ratio setting portion which sets the target slip ratio”. Examiner interprets support for this limitation to be found in Fig. 1 and P. [0020]: “The vehicle control apparatus 20 includes…a target slip ratio setting portion 29”. Examiner interprets the vehicle control apparatus to be an ECU as is known in the art and a target slip ratio setting portion to be a programmed function of the ECU.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662